September 8, 2009 VIA EDGAR AND FACSIMILE Kate Tillan, Assistant Chief Accountant Andri Boerman, Staff Accountant United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, N.E. Washington, D.C. 20549 Re: Calypte Biomedical Corporation Form 10-K for the year ended December 31, 2008 Filed April 27, 2009 File No. 001-32280 Dear Mses. Tillan and Boerman: Following are the responses of Calypte Biomedical Corporation (the “Company”) to the corresponding numbered comments in the August 28, 2009 letter from the Securities and Exchange Commission (the “Commission”). Form 10-Q for the Quarterly Period Ended June 30, 2009 1. We note that you did not file your Form 10-Q for the quarterly period ended June 30, 2009 by the due date.Please tell us when you are planning to file this Form 10-Q. Response The Company intends to file its Form 10-Q for the quarterly period ended June 30, 2009 by the end of September or early October 2009. Representations 2. Please note that the company should directly provide the three acknowledgements in the form previously requested.This may be done for example by including the acknowledgements form the company as an exhibit to the response letter or providing a separate letter from the company.As such the company should provide, in writing, a statement from the company acknowledging that: · the company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Calypte Biomedical Corporation 16290 SW Upper Boones Ferry Road, Portland, OR97224 T503-726-2227F 503-601-6299www.calypte.com Mses.
